Citation Nr: 1750591	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2013, the Veteran testified before a Decision Review Officer at an RO hearing. In November 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference. Transcripts of both hearings are of record.

This matter was previously before the Board in June 2015 and was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not have a current acquired psychiatric disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter to the Veteran in June 2012, prior to the initial unfavorable adjudication in December 2012. The letter contained all required information. VA has satisfied its duty to notify.

Duty to Assist

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO obtained the Veteran's VA treatment records and service treatment records, as well as the Veteran's military personnel records. A VA examination was performed, which evaluated the Veteran under the DSM 5. 38 C.F.R. § 4.125(a). Attempts were made to verify the in-service stressors, including requests to the Veteran for greater detail. In light of these facts, the Board finds that the duty to assist has been met. 


II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for posttraumatic stress disorder may be granted if the evidence demonstrates that there is "medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in- service stressor occurred." 38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III. Analysis

The Veteran contends that he is entitled to service connection for PTSD and anxiety as a result of witnessing a plane crash during his active duty in Thailand and being tasked to help recover the bodies.  The Veteran is competent to report what he has been told by a medical professional.  Since there is at least one notation of PTSD in the record, we accept that he is aware of this fact.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran began seeing a psychologist at the VA Medical Center (VAMC) in West Haven, Connecticut in November 2011. Service connection for PTSD requires medical evidence reflecting a clear diagnosis of PTSD under 38 C.F.R. § 4.125(a). 38 C.F.R. § 3.304(f). Treatment records from the West Haven VAMC reflect a diagnosis of PTSD, r/o Panic Disorder, Anxiety NOS. However, the diagnosis is based on the history relayed by the Veteran as opposed to objective evidence. The opinion similarly lacks a rationale. Accordingly, although the Board finds this diagnosis to be competent, it is entitled to low probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the probative value of a medical opinion comes from its reasoning).

Upon remand, the VA conducted a psychological examination in March 2016. The VA examiner determined that the Veteran does not have PTSD or any other acquired psychiatric disorder. To support this opinion, the examiner noted that the Veteran does not describe occupational, social, or familial impairment. The examiner further noted that the Veteran does not meet three specific diagnostic criteria for PTSD - criteria D, G, and H. The only disorder the VA examiner found was an opioid use disorder that is not attributable to service. The Board finds this opinion to be competent and credible. Due to the substantial and well reasoned rationale, the Board also finds the opinion to be of significant probative weight. 

As the March 2016 medical opinion finding that the Veteran does not have an acquired psychiatric disorder, including PTSD, is entitled to much greater probative weight than the November 2011 notation, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran suffers from PTSD or any other acquired psychiatric disorder.  To the extent that the appellant reports that he has PTSD, his statement is accorded no greater value than the medical evidence upon which it is based.  In sum, the most probative evidence establi9shes that the appellant does not have a psychiatric disorder, to include PTSD.  Without a current disability, service connection is not warranted on any theory of entitlement. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied. 



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


